Appellant was convicted of murder in the first degree, and his punishment assessed at death; hence this appeal. There are twelve bills of exceptions in the record, all relating to the competency of jurors. These several bills of exceptions, as explained by the court, show no error. It is shown that some seven or eight jurors stated they had formed opinions, all from hearsay. Some of them stated they had a prejudice against wife murderers. Some of them stated originally, in answer to questions by appellant's counsel, that defendant would have to prove that he was innocent before they would acquit him. But these, on further examination, stated that they did not understand the question, and did not intend to answer it that way; that they had an impression, formed from hearsay, that appellant was guilty, but that they could try appellant fairly and impartially, according to the testimony, and give him the fall benefit of any reasonable doubt. Challenges to these jurors for cause were overruled, and appellant then challenged *Page 509 
them peremptorily, and they are not shown to have sat in the case. We do not believe the court erred in holding that these jurors were qualified. See, Suit v. State, 30 Tex.Crim. App., 319; Trotter v. State, ante p. 468. Defendant excepted to the action of the court in authorizing the sheriff to summon talesmen before the special venire was exhausted. The bill, as explained by the court, shows that the special venire was exhausted late one evening, and no attachment was requested for certain jurors on the special venire who did not answer to their names when called, being absent. The court asked counsel at the time whether they wanted an attachment for said absent jurors, and counsel then stated that all but one (William West) was excused, and asked for no attachment for him. When the talesmen were brought in the next morning, counsel for the first time asked for an attachment for West. On inquiry by the court it was then ascertained that West lived some ten miles from the court house, and had a very sick child. The attachment was ordered, but the cause was not delayed on that account, but the court proceeded to fill out the jury by selection from the talesmen. In this there was no error. Nor was there any error in the action of the court in refusing to call the jury for the week, before ordering process for the talesmen. The court explains that there was no jury for that week of the court. If there had been, under the decisions of this court it was not necessary to call in the regular panel for the week, before resorting to a special venire. See, Weathersby v. State, 29 Tex.Crim. App., 278; Thompson v. State 33 Tex. Crim; Rep., 217. Nor was there any error in the failure of the court to have the sheriff and his deputy sworn prior to ordering them to summon the talesmen to fill out the special venire. As shown by the bill of exceptions, these officers had been sworn, in accordance with the statute for summoning jurors, in the early part of the term. There was no error in the action of the court as shown by the twelfth bill of exceptions. The juror was shown to be a competent juror, and moreover, although appellant's challenges were exhausted, the court granted counsel for defendant permission to challenge said juror peremptorily, if he desired to do so. This offer appellant declined to accept, and reserved his bill of exceptions to the action of the court. We have examined the statement of facts carefully; and the evidence shows, beyond any question, by the confessions of the appellant himself, that he and one Hanna Merrit assassinated the wife of the appellant in pursuance of a previously formed conspiracy between them. No motive for this cold-blooded murder is shown, except some quarrels and bickerings between appellant and his wife, and the desire on his part to get rid of her, so that he could live with his paramour, Hanna Merritt, undisturbed by any interference on her part. The record suggests nothing to relieve this homicide from murder in the first degree, and the jury were amply justified in visiting upon the defendant the highest penalty known to the law. The judgment is affirmed.
Affirmed. *Page 510